Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Applicant argues nowhere in Isojima is there any disclosure or suggestion of an amount of injected filling amount selected as a trigger event. 
Examiner respectfully disagrees.  The newly added limitation in claim 1 recites: “receiving, at an input device a selection of a trigger event”.  Isojima discloses in Fig. 2 and 3, the position sensor 5.  The movement distance of the injection screw 2 is detected, and the detection data of the position sensor 5 is input to the detection unit 26 via the interface.  Next, the setting unit 25 inputs and stores the data of the screw rebound previously obtained by the test under the same conditions as the injection molding material.  Then, in the comparing/determining section 27, the detection section 26, data of the screw rebound amount detected in step 2.  5 is compared with the data of the setting section 25 to determine whether or not the data is within the range of the data of the setting section 25, and is subjected to arithmetic processing to estimate the filling amount in the molding cavity 8c.  
Further, the estimated result of the charged amount calculated by the comparing and judging section 27 is transmitted to the injection cylinder 3 via the servo valve 7.  Feed control, in addition, by processing the judgement of the acceptance of the molded product.  A signal is transmitted to a device for selecting good and defective molded 
The input device in Isojima is the setting unit 25.   In other words, data or selection of a trigger event is received at the input device or setting unit 25 of Isojima in order to determine the filling amount.  Therefore, Isojima does disclose an amount of injected filling amount selected as a trigger event.
Applicant argues nowhere in Belzile is there actually disclosed a selection of a trigger event received at an input device.
Examiner respectfully disagrees.  Belzile discloses a computer storage unit (input device) that stores a collection of instructions that are executable by the processor, such as a line of code written as part of a computer program [0028].  The collection of instructions (trigger event) being configured to direct the processor to: monitor, via the sensor-interface module, the sensed signals associated with the sensor assembly; and control, via the control-interface module, the group of shooting-pot actuators in response to monitoring of the sensed signals associated with the shooting-pot assemblies [0029].  Therefore, Belzile does disclose a selection of a trigger event (collection of instructions) received at an input device (computer storage unit).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742